DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20 as originally filed are currently pending and are considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 recite a system and method and satisfy Step I of the 2019 PEG.
The claim(s) recite(s) a transaction system and method for linking accounts to make a financial transaction, which under the broadest reasonable interpretation, covers commercial interactions such as sales activities or behaviors and business relations. 
If a claim limitation, under its broadest reasonable interpretation, covers sales activities or a business relationship, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim does not recite an additional element.  As such, there is nothing recited that can be considered a practical application or significantly more than the judicial exception. 
To the extent that displaying may be interpreted as an additional element (if interpreted as a display monitor or screen), then this additional element would also fail to integrate the abstract idea into a practical application.  If the displaying step is interpreted to include a computer monitor or screen, then this is recited at a high-level of generality (i.e., as a generic device performing a generic function of displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Similarly, a computer monitor or screen would not be sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a display (such as a computer screen) amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is patent ineligible.
A similar analysis should have been applied to claim 11 which recites essentially the same abstract idea as in claim 1.  
 The claims further recite receiving and debiting a transaction, which can be considered well known and routing activity conducted by generic computer components within the field of transaction processing.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  Similarly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The dependent claims also are patent ineligible.  For example, claims 2-9 and 12-20 include multiple steps which further describes the pricing of a product, surcharges added to the price of a product and the sale of unused carbon credits, these limitations only further describe the abstract idea with limitations directed to the terms of making a financial transaction by using carbon credits.
Therefore claims 1-20 are patent ineligible.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-8, 10-12, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, II et al. U.S. Patent Application Publication 2010/0145833 in view of Official Notice.
As per Claim 1, Hamilton et al. discloses a system, comprising: 
a computer system having a processor and a plurality of instructions executed by the processor that is configured to (Figure 5, Computer System 304): 
display a purchasable item to a purchaser, the purchasable item having a monetary price and a carbon price (pg.2, ¶ [0021] discusses the composite price having a monetary portion and carbon credit portion), the carbon price having a value corresponding to amount of greenhouse gases emitted during a manufacturing and use of the purchasable item (pg.2, ¶ [0019] discusses carbon credits are exchanged for fossil carbon emissions liberated into the atmosphere for production and/or consumption of goods…¶ [0020] discusses setting carbon prices paid for each ton of fossil carbon liberated at a highest sequestered carbon price offered by the auction market);
receive a transaction in which the purchaser chooses to purchase the purchasable item (pg.2, ¶ [0022] discusses the buyer accepts the offer, for example agreeing to purchase an offered item, thorough an input to the interface provided by the arbitrating device); 
debit, in response to the received transaction, the monetary price of the purchasable item from an account of the purchaser (pg.2, ¶ [0023] discusses At 20 the arbitrating device charges a monetary payment from the buyer's monetary account in consideration of some of a monetary portion of the composite price); and 
debit, in response to the received transaction, the carbon price of the purchasable item from a carbon account of the purchaser linked to the account of the purchaser (pg.2, ¶ [0023] discusses charges a carbon credit payment from the buyer's linked carbon credit account in consideration of some of a carbon credit portion of the composite price), 
Hamilton et al. pg.4, ¶ [0029] teaches consumers may also engage in activities that are rewarded directly by carbon credits to one or more personal accounts, which may allow consumers to spend carbon credit capital so acquired during transactions involving both monetary and carbon prices…. thus the more gallons of fuel purchased by the purchaser 102, in some examples as a function of elapsed time periods (e.g. per week, month, year, etc.), the greater the relative level or total amount of carbon offset automatically acquired and charged, debited or subsidized in the fueling transaction. 
Therefore Hamilton et al. discloses the claimed apparatus, however fails to explicitly state wherein the carbon account receives a yearly allocation of carbon credit.  Hamilton discloses that it is known in the art to provide a customer with carbon credits by rewarding the customer based on particular activities, e.g. the more gallons of fuel purchased by a customer as a function of time (per year), the greater total amount of carbon offset is automatically acquired.  
Examiner takes Official Notice that it would have been well known within the art for a customer to earn, acquire or accumulate carbon credits within a carbon offsetting transaction/payment environment.  Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to provide the ability to provide users of the carbon offsetting transaction system and method with carbon credits dispersed as a function of time as disclosed by Hamilton et al. with providing customers a yearly allocation of carbon credits, in order to provide a system and method for  linking and utilizing monetary and carbon credit accounts through a programmable arbitrating device providing a transaction interface to a buyer. Abstract
As per Claim 2, Hamilton et al. discloses the system of claim 1, wherein the processor is further configured to determine, in response to the received transaction, that the purchaser does not have a number of carbon credits in the carbon account of the purchaser to cover the carbon price of the purchasable item, purchase, on a carbon exchange connected to the computer system, the number of carbon credits to cover the carbon price of the purchasable item and debit, for the purchased carbon credits, the account of the purchaser (pg.3, ¶ [0026] discusses arbitrating device may be configured to automatically finance debiting of a seller's carbon credit value subsidy account by automatically purchasing carbon credits from a carbon credit supplier entity (e.g. a carbon banking and sequestering entity) in communication with the arbitrating device, the carbon credits purchased as a function of a monetary-credit exchange rate and in an amount equaling a debiting of the seller's carbon credit value subsidy account).
As per Claim 6, Hamilton et al. discloses the system of claim 2, wherein the processor is further configured to sell, on the carbon exchange, a number of unused carbons by an individual and receive a monetary price for each unused carbon (pg.4, ¶ [0030] discusses in which a buyer 102 rich in carbon credits uses them in place of dollars, the device 112 automatically converting the carbon credits into monetary values).
Hamilton et al. does not explicitly state “sell on the carbon exchange”, however, Hamilton et al. pg.3, ¶ [0026] teaches where the arbitrating device may be configured to automatically finance debiting of a seller's carbon credit value subsidy account by automatically purchasing carbon credits from a carbon credit supplier entity ( e.g. a carbon banking and sequestering entity) in communication with the arbitrating device, the carbon credits purchased as a function of a monetary-credit exchange rate and in an amount equaling a debiting of the seller's carbon credit value subsidy account.
The Examiner notes, buying and selling on a carbon exchange does not modify the operation of Hamilton’s method and to have modified the method of Hamilton et al. to have included a carbon exchange would have been obvious to the skilled artisan because the inclusion of such step would have been an obvious matter of design choice in light of the method already disclosed by Hamilton et al. Such modification would not have otherwise affected the method of Hamilton et al., and would have merely represented one of numerous steps that the skilled artisan would have found obvious for the purposes already disclosed by Hamilton et al.  Additionally, applicant has not persuasively demonstrated the criticality of providing this step versus the steps disclosed by Hamilton et al.
As per Claim 7, Hamilton et al. discloses the system of claim 1, wherein the purchasable item is a product or a service (pg.2, ¶ [0021] discusses a price of an item offered for sale).
As per Claim 8, Hamilton et al. discloses the system of claim 1, wherein the carbon price has a value corresponding to amount of C02 emitted during a manufacturing and use of the purchasable item (pg.5, ¶ [0040] discusses a function of current pricing as well as current product carbon footprint determinations, where carbon footprint is defined as the economic cost of the fossil carbon liberated in producing and/or consuming said product See pg.2, ¶ [0017].

As per Claim 10, Hamilton et al. discloses the system of claim 1, wherein the account of the user is linked to a card and wherein the processor is further configured to receive debit information for the card from a point of sale device (pg.3, ¶ [0028] discusses a credit card provider establishing the buyer’s monetary account and buyer’s carbon account…pg.4, ¶ [0032] discusses engages a pump input interface 120 (e.g. presenting a credit, debit or other physical account card or token associated with the buyer's accounts card to the pump interface 120).
As per Claim 11, Hamilton et al. discloses a method comprising: 
displaying a purchasable item to a purchaser, the purchasable item having a monetary price and a carbon price(pg.2, ¶ [0021] discusses the composite price having a monetary portion and carbon credit portion), the carbon price having a value corresponding to amount of greenhouse gases emitted during a manufacturing and use of the purchasable item (pg.2, ¶ [0019] discusses carbon credits are exchanged for fossil carbon emissions liberated into the atmosphere for production and/or consumption of goods…¶ [0020] discusses setting carbon prices paid for each ton of fossil carbon liberated at a highest sequestered carbon price offered by the auction market); 
receiving, at a computer system, a transaction in which the purchaser chooses to purchase the purchasable item (pg.2, ¶ [0022] discusses the buyer accepts the offer, for example agreeing to purchase an offered item, thorough an input to the interface provided by the arbitrating device); 
debiting, by the computer system in response to the received transaction, the monetary price of the purchasable item from an account of the purchaser (pg.2, ¶ [0023] discusses At 20 the arbitrating device charges a monetary payment from the buyer's monetary account in consideration of some of a monetary portion of the composite price); and 
debiting, by the computer system in response to the received transaction, the carbon price of the purchasable item from a carbon account of the purchaser linked to the account of the purchaser (pg.2, ¶ [0023] discusses charges a carbon credit payment from the buyer's linked carbon credit account in consideration of some of a carbon credit portion of the composite price).
Hamilton et al. pg.4, ¶ [0029] teaches consumers may also engage in activities that are rewarded directly by carbon credits to one or more personal accounts, which may allow consumers to spend carbon credit capital so acquired during transactions involving both monetary and carbon prices…. thus the more gallons of fuel purchased by the purchaser 102, in some examples as a function of elapsed time periods (e.g. per week, month, year, etc.), the greater the relative level or total amount of carbon offset automatically acquired and charged, debited or subsidized in the fueling transaction. 
Therefore Hamilton et al. discloses the claimed apparatus, however fails to explicitly state wherein the carbon account receives a yearly allocation of carbon credit.  Hamilton discloses that it is known in the art to provide a customer with carbon credits by rewarding the customer based on particular activities, e.g. the more gallons of fuel purchased by a customer as a function of time (per year), the greater total amount of carbon offset is automatically acquired.  
Examiner takes Official Notice that it would have been well known within the art for a customer to earn, acquire or accumulate carbon credits within a carbon offsetting transaction/payment environment.  Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to provide the ability to provide users of the carbon offsetting transaction system and method with carbon credits dispersed as a function of time as disclosed by Hamilton et al. with providing customers a yearly allocation of carbon credits, in order to provide a system and method for  linking and utilizing monetary and carbon credit accounts through a programmable arbitrating device providing a transaction interface to a buyer. Abstract
As per Claim 12, Hamilton et al. discloses the method of claim 11 further comprising determining, by the computer system in response to the received transaction, that the purchaser does not have a number of carbon credits in the carbon account of the purchaser to cover the carbon price of the purchasable item, purchasing, on a carbon exchange connected to the computer system, the number of carbon credits to cover the carbon price of the purchasable item and debiting, for the purchased carbon credits, the account of the purchaser (pg.3, ¶ [0026] discusses arbitrating device may be configured to automatically finance debiting of a seller's carbon credit value subsidy account by automatically purchasing carbon credits from a carbon credit supplier entity (e.g. a carbon banking and sequestering entity) in communication with the arbitrating device, the carbon credits purchased as a function of a monetary-credit exchange rate and in an amount equaling a debiting of the seller's carbon credit value subsidy account).
As per Claim 16, Hamilton et al. discloses the method of claim 12 further comprising selling, on the carbon exchange, a number of unused carbons by an individual and receiving a monetary price for each unused carbon (pg.4, ¶ [0030] discusses in which a buyer 102 rich in carbon credits uses them in place of dollars, the device 112 automatically converting the carbon credits into monetary values).
As per Claim 17, Hamilton et al., the method of claim 11, wherein the purchasable item is a product or a service (pg.2, ¶ [0021] discusses a price of an item offered for sale).
As per Claim 18, Hamilton et al. discloses the method of claim 11, wherein the carbon price has a value corresponding to amount of C02 emitted during a manufacturing and use of the purchasable item (pg.5, ¶ [0040] discusses a function of current pricing as well as current product carbon footprint determinations, where carbon footprint is defined as the economic cost of the fossil carbon liberated in producing and/or consuming said product See pg.2, ¶ [0017]).
As per Claim 20, Hamilton et al. discloses the method of claim 11, wherein the account of the user is linked to a card and further comprising receiving debit information for the card from a point of sale device (pg.3, ¶ [0028] discusses a credit card provider establishing the buyer’s monetary account and buyer’s carbon account…pg.4, ¶ [0032] discusses engages a pump input interface 120 (e.g. presenting a credit, debit or other physical account card or token associated with the buyer's accounts card to the pump interface 120).

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, II et al. U.S. Patent Application Publication 2010/0145833 in view of https://ecosphere.plus/2018/05/27/ecosphere-helps-bring-carbon-pricing-point-sale/, hereinafter Ecosphere.
As per Claim 3, Hamilton et al. discloses a system and method throughout to display composite pricing of products which includes a monetary price and a carbon price.  When a customer makes a purchase a debit is made on the monetary account and carbon account to satisfy the purchase.
However, Hamilton et al. is fails to provide an example, wherein the account of the purchaser is cash and wherein the processor is further configured to present the monetary price and a monetary price of the carbons to the purchaser for the purchasable item, 
and charge in response to the received transaction, the monetary price of the purchasable item and the monetary price of the carbons to the purchaser.
Ecosphere teaches wherein the account of the purchaser is cash and wherein the processor is further configured to present the monetary price and a monetary price of the carbons to the purchaser for the purchasable item, and charge in response to the received transaction, the monetary price of the purchasable item and the monetary price of the carbons to the purchaser (Ecosphere discloses an influential and scalable way of connecting consumers with the climate impact of the products they buy is through pricing the carbon emissions of a product at the point of sale, using grams of carbon credits to rebalance its impact. In a pilot this month with the London store of Ben & Jerry’s, we have worked together not only to rebalance each scoop of ice-cream purchased there, but to give customers a choice of going “climate positive” – protecting more trees than is needed to absorb the levels of carbon generated from producing one scoop of ice-cream).
The cited portion of Ecosphere teaches where customer can enter a brick-and-mortar retail location and make a transaction by purchasing ice cream.  One of ordinary skill within the art would recognize that cash transactions are widely accepted at a brick and mortar location and that the combination of Hamilton et al. and Ecosphere would have yielded predictable results and resulted in an improved system. 
It would have been recognized that applying the technique of Ecosphere to the teachings of Hamilton et al. would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate accepting cash transactions and receiving payment to include the carbon pricing into similar systems. 
Further, applying retail purchases for carbon offsetting to Hamilton et al., with the ability to make cash transactions accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more products to be purchased to include the monetary price and carbon price.
As per Claim 4, Hamilton et al. pg.2, ¶ [0017] discloses proposed carbon tax solutions are generally imposed by agreement or by a third party (e.g. a governing body) and are aimed at adding to the monetary price of a product the marginal economic cost of the fossil carbon liberated in producing and/or consuming said product.
However, Hamilton fails to explicitly state wherein the processor is further configured to determine a monetary surcharge for the purchasable item for the purchaser at a particular consumption level (Ecosphere teaches Ben & Jerry’s is the first use-case to demonstrate this carbon pricing model for retail, and so far, customers have responded with enthusiasm when asked to protect trees through paying an extra penny on the cost of their scoop of ice-cream).
The Examiner is construing the extra penny as the surcharge and the scoop of ice-cream as the consumption level.
Therefore it would have been obvious to one of ordinary still in the art to include in the field of carbon offsetting the ability to charge a surcharge to customers to offset the carbon footprint of a product as taught by Ecosphere since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 13, Hamilton et al. discloses a system and method throughout to display composite pricing of products which includes a monetary price and a carbon price.  When a customer makes a purchase a debit is made on the monetary account and carbon account to satisfy the purchase.
However, Hamilton et al. is fails to provide an example, wherein the account of the purchaser is cash and wherein the processor is further configured to present the monetary price and a monetary price of the carbons to the purchaser for the purchasable item, 
and charge in response to the received transaction, the monetary price of the purchasable item and the monetary price of the carbons to the purchaser.
Ecosphere teaches wherein the account of the purchaser is cash and wherein the processor is further configured to present the monetary price and a monetary price of the carbons to the purchaser for the purchasable item, and charge in response to the received transaction, the monetary price of the purchasable item and the monetary price of the carbons to the purchaser (Ecosphere discloses an influential and scalable way of connecting consumers with the climate impact of the products they buy is through pricing the carbon emissions of a product at the point of sale, using grams of carbon credits to rebalance its impact. In a pilot this month with the London store of Ben & Jerry’s, we have worked together not only to rebalance each scoop of ice-cream purchased there, but to give customers a choice of going “climate positive” – protecting more trees than is needed to absorb the levels of carbon generated from producing one scoop of ice-cream).
The cited portion of Ecosphere teaches where customer can enter a brick-and-mortar retail location and make a transaction by purchasing ice cream.  One of ordinary skill within the art would recognize that cash transactions are widely accepted at a brick and mortar location and that the combination of Hamilton et al. and Ecosphere would have yielded predictable results and resulted in an improved system. 
It would have been recognized that applying the technique of Ecosphere to the teachings of Hamilton et al. would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate accepting cash transactions and receiving payment to include the carbon pricing into similar systems. 
Further, applying retail purchases for carbon offsetting to Hamilton et al., with the ability to make cash transactions accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more products to be purchased to include the monetary price and carbon price.
As per Claim 14, Hamilton et al. pg.2, ¶ [0017] discloses proposed carbon tax solutions are generally imposed by agreement or by a third party (e.g. a governing body) and are aimed at adding to the monetary price of a product the marginal economic cost of the fossil carbon liberated in producing and/or consuming said product.
However, Hamilton fails to explicitly state wherein the processor is further configured to determine a monetary surcharge for the purchasable item for the purchaser at a particular consumption level (Ecosphere teaches Ben & Jerry’s is the first use-case to demonstrate this carbon pricing model for retail, and so far, customers have responded with enthusiasm when asked to protect trees through paying an extra penny on the cost of their scoop of ice-cream).
The Examiner is construing the extra penny as the surcharge and the scoop of ice-cream as the consumption level.
Therefore it would have been obvious to one of ordinary still in the art to include in the field of carbon offsetting the ability to charge a surcharge to customers to offset the carbon footprint of a product as taught by Ecosphere since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, II et al. U.S. Patent Application Publication 2010/0145833 in view of Ecosphere further in view of Richards U.S. Patent Application Publication 2007/0233616.
As per Claim 5, Hamilton et al. discusses a dual account system and method that deducts funds from a monetary account and a carbon offsetting account.
Ecosphere describes a retail transaction system and method that allows the retailer to add a surcharge to a single scoop of ice cream.
However, the Hamilton et al.-Ecosphere combination fails to explicitly state wherein the processor is further configured to add an additional monetary surcharge to the carbon price of the purchasable item for the purchaser when the purchaser is at a higher consumption level.
Richards teaches wherein the processor is further configured to add an additional monetary surcharge to the carbon price of the purchasable item for the purchaser when the purchaser is at a higher consumption level (pg.3, ¶ [0027] discusses a software interface associated with system 110 may provide a customer with a list of expected operational levels (e.g., 1500 annual hours, 2500 annual hours, etc.), from which a customer may select one or more levels. Once the customer makes a selection, CPU 111 may access historical emissions data stored in database 115 corresponding to the expected operational level of the appropriate product type and use this historical data as the determined emissions level for the product…¶ [0029] discusses Upon determining the emissions levels associated with one or more products, a quantity of greenhouse gas credits associated with the determined emissions level may be estimated (Step 230). The prediction may be based on a number of greenhouse gas credits that may be required to at least partially offset the estimated emissions level that may be produced by the product. The prediction may also be based on information provided by a customer. For example, a customer may desire to purchase greenhouse gas credits with each product that may reduce the balance of greenhouse gas emissions by a certain percentage of the estimated emissions produced by the products).
Therefore it would have been obvious to one of ordinary skill in the art of carbon offsetting in a transaction environment before the effective filing date of the claimed invention to modify the system of the Hamilton et al.-Ecosphere combination to include the ability to charge more carbon credits for products consuming more greenhouse gases as taught by Richards to provide a method for packaging greenhouse gas credits with a product transaction includes determining an amount of greenhouse gas emissions associated with one or more products.  Abstract
As per Claim 15, Hamilton et al. discusses a dual account system and method that deducts funds from a monetary account and a carbon offsetting account.
Ecosphere describes a retail transaction system and method that allows the retailer to add a surcharge to a single scoop of ice cream.
However, the Hamilton et al.-Ecosphere combination fails to explicitly state wherein the processor is further configured to add an additional monetary surcharge to the carbon price of the purchasable item for the purchaser when the purchaser is at a higher consumption level.
Richards teaches wherein the processor is further configured to add an additional monetary surcharge to the carbon price of the purchasable item for the purchaser when the purchaser is at a higher consumption level (pg.3, ¶ [0027] discusses a software interface associated with system 110 may provide a customer with a list of expected operational levels (e.g., 1500 annual hours, 2500 annual hours, etc.), from which a customer may select one or more levels. Once the customer makes a selection, CPU 111 may access historical emissions data stored in database 115 corresponding to the expected operational level of the appropriate product type and use this historical data as the determined emissions level for the product…¶ [0029] discusses Upon determining the emissions levels associated with one or more products, a quantity of greenhouse gas credits associated with the determined emissions level may be estimated (Step 230). The prediction may be based on a number of greenhouse gas credits that may be required to at least partially offset the estimated emissions level that may be produced by the product. The prediction may also be based on information provided by a customer. For example, a customer may desire to purchase greenhouse gas credits with each product that may reduce the balance of greenhouse gas emissions by a certain percentage of the estimated emissions produced by the products).
Therefore it would have been obvious to one of ordinary skill in the art of carbon offsetting in a transaction environment before the effective filing date of the claimed invention to modify the system of the Hamilton et al.-Ecosphere combination to include the ability to charge more carbon credits for products consuming more greenhouse gases as taught by Richards to provide a method for packaging greenhouse gas credits with a product transaction includes determining an amount of greenhouse gas emissions associated with one or more products.  Abstract


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, II et al. U.S. Patent Application Publication 2010/0145833 in view of Soestbergen et al. U.S. Patent Application Publication 2002/0143693.
As per Claim 9, Hamilton et al. discloses a system and method where a monetary account and a carbon offset account are used to debit funds to satisfy a composite price of a product or service purchase.  
However, Hamilton et al. fails to explicitly state wherein the processor is further configured to determine that the carbon account of the purchaser is not associated to the account of the purchaser and charge, in response to the received transaction, the monetary price of the purchasable item and the monetary price of the carbons to the purchaser.
Soestbergen et al. teaches wherein the processor is further configured to determine that the carbon account of the purchaser is not associated to the account of the purchaser and charge, in response to the received transaction, the monetary price of the purchasable item and the monetary price of the carbons to the purchaser (pg.5, ¶ [0091] discusses Charges are only incurred when an account is opened and a transaction is made. Credit card (or other payment information) is then submitted 277, and an internal check is made 278 to insure that the payment amount clears, and that the account holder has trading permissions. If transaction does not clear this check 279, the customer is notified of the exact nature of the error, and is returned to the information display page 273…pg.6, ¶ [0094] discusses after viewing the emission information 512 the user is invited to offset the emissions 513. At this point the user can choose to store the parameters and title of this GHG event 514, or enter 515 and submit credit card information 516. If the credit card amount clears, payment is processed 518, and ERC's are withdrawn from the ERC Pool 520, and recorded in account holder's account 521… If the credit card doesn't clear, the GHG event is recorded into the account to be possibly offset at a later date 519).
The cited reference teaches a system and method that is capable of identifying when a carbon account is not associated with a user during a transaction and if the transaction does not clear the carbon offset event is saved for a later date.  It is clear from this teaching that a transaction can be made without applying the carbon offset and a full monetary price is paid by the customer.
Therefore it would have been obvious to one of ordinary still in the art to include in the field of carbon offsetting in a retail environment the ability to make a purchase using only funds associated with a monetary account as taught by Soestbergen et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 19, Hamilton et al. discloses a system and method where a monetary account and a carbon offset account are used to debit funds to satisfy a composite price of a product or service purchase.  
However, Hamilton et al. fails to explicitly state wherein the processor is further configured to determine that the carbon account of the purchaser is not associated to the account of the purchaser and charge, in response to the received transaction, the monetary price of the purchasable item and the monetary price of the carbons to the purchaser.
Soestbergen et al. teaches wherein the processor is further configured to determine that the carbon account of the purchaser is not associated to the account of the purchaser and charge, in response to the received transaction, the monetary price of the purchasable item and the monetary price of the carbons to the purchaser (pg.5, ¶ [0091] discusses Charges are only incurred when an account is opened and a transaction is made. Credit card (or other payment information) is then submitted 277, and an internal check is made 278 to insure that the payment amount clears, and that the account holder has trading permissions. If transaction does not clear this check 279, the customer is notified of the exact nature of the error, and is returned to the information display page 273…pg.6, ¶ [0094] discusses after viewing the emission information 512 the user is invited to offset the emissions 513. At this point the user can choose to store the parameters and title of this GHG event 514, or enter 515 and submit credit card information 516. If the credit card amount clears, payment is processed 518, and ERC's are withdrawn from the ERC Pool 520, and recorded in account holder's account 521… If the credit card doesn't clear, the GHG event is recorded into the account to be possibly offset at a later date 519).
The cited reference teaches a system and method that is capable of identifying when a carbon account is not associated with a user during a transaction and if the transaction does not clear the carbon offset event is saved for a later date.  It is clear from this teaching that a transaction can be made without applying the carbon offset and a full monetary price is paid by the customer.
Therefore it would have been obvious to one of ordinary still in the art to include in the field of carbon offsetting in a retail environment the ability to make a purchase using only funds associated with a monetary account as taught by Soestbergen et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barrow, U.S. Patent Application Publication 2012/0095897 discusses a system and method for trading of Carbon Units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/               Primary Examiner, Art Unit 3687